UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7496


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARQUISE D. CARTER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00288-CMH-1)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marquise D. Carter, Appellant Pro Se.      Jack Hanly, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marquise D. Carter appeals the district court’s order

denying his motion to amend his restitution judgment.              We have

reviewed the record and find no reversible error.           Accordingly,

we affirm the district court’s order.        United States v. Carter,

No. 1:07-cr-00288-CMH-1 (E.D. Va. July 14, 2008).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2